702 S.E.2d 303 (2010)
Michael C. MUNGER, Barbara Howe, and Mark Whiteley Cares, Plaintiffs,
v.
STATE of North Carolina; James T. Fain, III, Secretary of the North Carolina Department of Commerce, in his official Capacity; Reginald Hinton, Acting Secretary of the North Carolina Department of Revenue, in his official capacity; David T. McCoy, State Budget Officer for the Office of the State Budget and Management, in his official Capacity; Michael F. Easley, Governor of the State of North Carolina, in his official capacity; Google, Inc.; and Madras Integration, LLC, Defendants.
No. 130PA10.
Supreme Court of North Carolina.
October 7, 2010.
Robert F. Orr, Asheville, for Michael C. Munger, et al.
Burley B. Mitchell, Jr., Raleigh, for Google Inc., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Prior report: ___ N.C.App. ___, 689 S.E.2d 230.

ORDER
Upon consideration of the petition filed on the 23rd of March 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of October 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).